        Case 1:19-cv-04327-VEC Document 116 Filed 07/23/20 Page 1 of 1




 WARS't-iAW

 BURSTEIN



Warshaw Burstein, LLP                                                          James E. Figliozzi
575 Lexington Avenue                                                           Counsel
New York, NY 10022                                                             (212) 984-7792
(212) 984-7700                                                                 jfigliozzi@wbny.com

                                                               July 23, 2020

Hon. Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NewYork 10007
               Re:     Feibleman v. The Trustees o/Columbia University, 19-CV-4327 (VEC)

Dear Judge Caproni:

        We represent PlaintiffBen Feibleman ("Plaintiff') in the above-referenced action. Pursuant
to Your Honor's Memo Endorsement dated March 30, 2020 (ECF 102), we write on behalf of
Plaintiff and Defendant The Trustees of Columbia University in the City of New York
("Defendant") to propose the following updated discovery schedule:

        Dead line to Complete Fact Discovery - December 31, 2020

       Next Pre-Trial Conference - January 6, 2021 at 10A M

       Deadline to Complete Expert Discovery - March 5, 2021

Defendant does not oppose the proposed schedule so long as it is acceptable to the Court. Defendant
also notes that Plaintiff has expressed his intention to seek leave to take more than 10 depositions in
this case. Reserving the right to oppose any such application, Defendant is hopeful that the parties
will be able to come to an agreement on the number of depositions without having to seek the
Court's intervention.

       Your Honor's attention to this matter is greatly appreciated.

                                                       Respectfully submitted,


                                                      b.~
                                                       Kimberly C. Lau

cc:    Counsel for Defendant (via ECF)
